Citation Nr: 0218466	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  01-01 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from 
September 1966 to May 1969, including service in the 
Republic of Vietnam.  This case comes to the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
that denied the appellant's claim for service connection 
for PTSD.

In his February 2001 Substantive Appeal, the appellant 
requested a hearing before the Board in Washington, D.C.  
However, after the hearing was postponed twice, the 
appellant failed to appear at a hearing scheduled for 
January 8, 2002.  Accordingly, any outstanding hearing 
request has effectively been withdrawn.  38 C.F.R. 
§ 20.704(d), (e).

The Board notes that, in her January 2002 informal hearing 
presentation, the appellant's representative requested a 
remand of the appellant's case due to a recent change in 
the law.  For the reasons set forth in the following 
pages, the Board agrees that a remand is in order at this 
time.


REMAND

The January 2001 Statement of the Case (SOC) includes 
citation to an outdated 38 C.F.R. § 3.159(a) requirement 
that a claim must be well-grounded.  As indicated earlier, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001), became law.  

The VCAA redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This new law, which 
also eliminated the concept of a well-grounded claim, is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  See 
38 U.S.C.A. § 5107 (West Supp. 2001) (Historical and 
Statutory Notes, Effective and Applicability Provisions); 
VAOPGCPREC 11-2000.

Because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  
Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development 
is undertaken in this case.  

In addition, the Board notes that the final rule 
implementing the provisions of the VCAA concerning claims 
for benefits governed by part 3 of Title 38, Code of 
Federal Regulations, has been published.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  This remand will also give the RO an 
opportunity to develop this claim pursuant to those 
regulations.

In the case of a claim for disability compensation, the 
Secretary is supposed to provide a medical examination or 
obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  The 
Board notes that the requirements for scheduling an 
examination and obtaining a medical opinion have been met 
in this instance as the record does contain competent 
evidence that the claimant has a current psychiatric 
disability diagnosed as PTSD, as well as persistent or 
recurrent symptoms of disability due to a chronic 
psychiatric disorder that is claimed to be related to 
service.  See 38 U.S.C.A. § 5103A(d); see also 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).

In view of the account given by the appellant of events 
that purportedly happened in service and of the medical 
treatment that has recently been provided, the Board will 
ask for the RO to attempt to develop the record further as 
will be explained below.  Regardless of whether additional 
records are obtained, the appellant should also be 
afforded a VA examination to determine if any mental 
disorder reported in the claims file is linked to active 
duty in any way.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The Board notes that the diagnostic criteria, including 
those related to stressors, set forth in THE AMERICAN 
PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, (4th ed. 1994) (DSM-IV) for mental 
disorders have been adopted by VA.  38 C.F.R. 
§§ 3.304(f), 4.125(a).

According to the updated criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  The appellant's claim must therefore be reviewed 
under these regulatory provisions.  In that regard, it is 
also noted that the provisions of 38 C.F.R. § 3.304(f) 
were amended in June 1999.  Since the January 2001 
Statement of the Case refers to the old provisions of 
38 C.F.R. § 3.304(f), due process requires that the proper 
provisions be initially considered by the RO.  It is also 
noted that the General Counsel of the VA has promulgated a 
Precedent Opinion defining when a veteran had engaged in 
"combat with the enemy."  See VAOPGCPREC 12-99 (1999).

Furthermore, the Board notes that, in the Cohen case, the 
Court indicated that it is incumbent upon VA to fully 
develop and attempt to verify a veteran's alleged 
stressors.  As such, the Board finds that the RO should 
request verification of the appellant's alleged stressors 
from all appropriate sources.  In this regard, it is noted 
that the appellant submitted stressor information in 
August 2000, stating that he had been fired upon by the 
enemy while recovering a jeep near a fire support base, 
and that he was thereafter involved in an explosion.  He 
also stated that there were other enemy engagements, but 
did not give any specifics.

It does not appear that the RO attempted to verify the 
incidents described by the appellant by contacting the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the U.S. Army and Joint 
Services Environmental Support Group (ESG)), or other 
appropriate organization.  Thus, the appellant should be 
offered an opportunity to provide additional specific 
information that would permit such search.  The appellant 
should be asked if he has remembered any more details, 
particularly names of individuals wounded or killed, and 
he should be reminded that he can also provide "buddy 
statements" that include more particular details.  The 
Board also notes that daily personnel records, such as 
those reflecting individuals wounded or killed in action, 
can be obtained directly from the Director, National 
Archives and Records Administration (NARA).

After completing such development as is possible, the RO 
should take appropriate steps to obtain an opinion from an 
appropriate VA specialist in order to determine whether it 
is as likely as not that the currently manifested 
psychiatric disorder was incurred during active military 
service or is related to service.

In view of all of the above, this case is REMANDED for the 
following:

1.  The RO should ask the appellant to 
provide a list with the names and 
addresses of all VA and/or private 
medical care providers who have treated 
him for any psychiatric disorder since 
his discharge from active military 
service.  After securing the necessary 
release(s), the RO should obtain copies 
of those records not already in 
evidence and associate them with the 
claims file.

2.  The RO should also ask the 
appellant to provide any additional 
details concerning stressors, 
particularly names of individuals 
wounded or killed, that he may have 
remembered.  He should also be reminded 
that he can also submit "buddy 
statements" containing verifiable 
information regarding the events 
claimed as "stressors" during his 
military service.  All of these 
statements should include specific 
details about the events, such as 
dates, places, and names of individuals 
involved in the events.  The appellant 
should be advised that this information 
is vitally necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, 
and he should further be advised that 
failure to respond may result in 
adverse action.

3.  The RO should attempt to obtain the 
operational reports, daily journal 
entries and duty rosters, lessons 
learned statements, or any other 
information regarding the activities of 
the appellant's active duty Army unit 
that would provide information about 
the events related by him.

4.  When the above information has been 
obtained, it, together with the 
stressor information that has already 
been provided by/obtained from the 
appellant, should be forwarded to the 
USASCRUR, if appropriate, for 
verification.  Any information obtained 
is to be associated with the claims 
file.  If the case is not referred to 
USASCRUR, the RO should indicate in the 
record why the case was not referred.

5.  Thereafter, the RO should list the 
verified stressors, if appropriate, and 
arrange for a VA psychiatric 
examination of the appellant to 
determine the nature and extent of any 
psychiatric disorder present, and 
specifically to determine whether PTSD 
is present, and, if so, whether it is 
linked to the appellant's verified 
inservice stressor(s).  The entire 
claims file must be reviewed by the VA 
psychiatrist in conjunction with the 
examination.

The examiner should conduct the 
examination with consideration of the 
DSM-IV criteria for PTSD. 
If a diagnosis of PTSD is appropriate, 
the examiner should specify the 
credible "stressor(s)" that caused the 
disorder, and the evidence relied upon 
to establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the 
appellant re-experiences and how he re-
experiences them.  If there are no 
stressors, or if PTSD is not found, 
that matter should also be specifically 
set forth.

The examination report should include a 
detailed account of all psychiatric 
and/or psychological pathology found to 
be present.  The report should also 
reflect the examiner's review of 
pertinent material in the claims file.

The examiner should also be asked to 
offer opinions as to the etiology of 
any other documented psychiatric and/or 
psychological condition(s).  In 
particular, the examiner should offer 
opinions as to whether it is as likely 
as not that the etiology of the 
appellant's current psychiatric or 
psychological pathology is attributable 
to any disease or incident suffered 
during his active military service; any 
disease or incident suffered prior to 
service; any disease or incident 
suffered after service; or to a 
combination of such causes or to some 
other cause or causes.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the 
examiner.

6.  The RO must then review the claims 
file and ensure that all notification 
and development action required by the 
VCAA and its implementing regulation 
are fully complied with and satisfied.

7.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the appealed claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal, as well as evidence 
of express consideration of the holdings 
in Cohen v. Brown, 10 Vet. App. 128 
(1997), and Gaines v. West, 11 Vet. App. 
353 (1998).  The provisions of 38 C.F.R. 
§ 3.304(f) should also be considered.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  He is, however, hereby 
notified that it is his responsibility to report for a VA 
medical examination and to cooperate in the development of 
the case, and that the consequences of his failing to 
report for a VA examination without good cause may include 
the denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant is further advised that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBINSON ACOSTA
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2001).





